Title: From George Washington to the Newport, Rhode Island, Artillery Company, 18 March 1794
From: Washington, George
To: Newport, Rhode Island, Artillery Company


          
            Gentlemen
            [Philadelphia, c.18 March 1794]
          
          For your kind congratulations on the anniversary of my birth day, and the other
            obliging expressions of your address, I pray you to accept my grateful thanks.
          To cherish those principles which effected the Revolution, and laid the foundation of
            our free and happy Government, does honor to your patriotizm; as do the sentiments of
            comiseration for the sufferings of the unfortunate, and the good wishes for the
            happiness of the great family of mankind, to your philanthropy.
          Your prayer for me, is reciprocated by the best vows I can offer for your welfare.
          
            Go: Washington
          
        